I concur with Mr. Justice Latimer's opinion except that I think the intention of the voters in adopting the 1946 amendment was not in doubt. In that respect I agree with Mr. Justice Pratt although in reaching this conclusion I do not stress the sentence structure of the amendment as much as he does. I think the voter's intention as expressed by this amendment was that the amendment itself should not increase the term of office of the county attorneys elected in the 1946 election from two to four years. But since the election of such officers was complete before the amendment took effect in order to so enlarge the term it would require an express provision to that effect. The *Page 344 
amendment might have expressly provided that such term would be so enlarged or that it would not be so enlarged. Had it done either one the legislature would, in the face of such a constitutional provision, been powerless to have changed it. But here the amendment did not expressly provide that the legislature should not enlarge the term of office of the county attorneys who were elected in the 1946 election to a four year term. It made no provision on that question whatsoever. Again had the amendment been intended to have that effect it should have expressly so provided.
Prior to the effective date of the amendment the constitution required that the county attorney be elected for a term of two years. This provision as it then stood had the effect of prohibiting the legislature from increasing the term from two to four years. But after the effective date of the amendment there was no constitutional provision which would prevent the legislature from increasing this term. In other words, this amendment in effect said the term of office of all county attorneys elected after the effective date of this amendment shall be for four years, but nothing herein shall prevent the legislature from increasing the term of office of the county attorneys elected in the 1946 election from a term of two to four years.